Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The request for continued examination received 22 April 2022 has been made of record claims 10-29 are pending.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manning et al, US 2008/0233210 in view of Sahin et al, WO 2015/038080.
Regarding claims 10, and 20, Manning et al disclose co-biocidal formulations for polymeric materials designed to reduce or prevent biocidal attack on the polymer. This reference discloses polymeric compositions comprising sodium borate and zinc pyrithione in polymers such as recited in instant claim 20 (see [0015], [0026] and claim 7 of the reference). Applicants’ process limitation is not seen as imparting patentability to the claims barring a showing of unexpected results when compared to the compositions of the reference. Further the reference teaches combining ingredients in an extruder at 345 F (174 C) at [0037]. Applicants’ limitations regarding anti-viral, reduced humidity absorption and humidity access capacity are seen as inherent to the compositions of the reference since the chemical composition requirements are met.
Regarding claims 11, 12, 14, 18 and 22, Manning et al fails to explicitly recite the use of triclosan and disodium octaborate. However, the reference does teach that there is a cooperative effect between borate salts and organic biocides and it shows a list of compounds which could be chosen as such an agent. Sahin et al, on the other hand, shows that triclosan can be used in the presence of sodium octaborate and, consequently, the person of ordinary skill in the art would not hesitate to combine the teachings of both documents and arrive at the instant invention.
Regarding claims 13, 15, 19, 23 and 24, it is the position of the examiner that relative amounts of biocides are a results oriented variable and amounts such as instantly claimed would have been obvious to one of ordinary skill in the art and determined by routinism.
Regarding claims 16, 17 and 21, Manning et al disclose co-biocidal formulations for polymeric materials as discussed above. This reference fails to explicitly teach the use of chlorhexidine as an organic biocide. Sahin et al, however, teach the use of chlorhexidine in combination with pyrithione and the person of ordinary skill in the art would not hesitate to combine the teachings of both documents and arrive at the instant invention.
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Regarding claim 25, the specification recites “food” but fails to recite consumable articles. Regarding claim 26, the specification fails to enable articles used indoors. Regarding claim 27, the specification fails to exclude building materials. Regarding claim 28, the specification fails to recite food packaging. Regarding claim 29, the specification recites used in the medical sector. This limitation is not seen as equivalent to a “medical product”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J CAIN whose telephone number is (571)272-1118. The examiner can normally be reached 10:00 AM to 9:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwen Blackwell can be reached on 571-272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J CAIN/           Primary Examiner, Art Unit 1762